Case 1:16-cv-07586-AJN-BCM Document 18@ Filed 12/22/20 Page 1of1

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED:_ 12/22/2020

o
Jack Lewis P.C.
JacksonLewis ee ee ee oan
Melville NY 11747

(631) 247-0404 Direct
(631) 247-0417 Fax

jacksonlewis.com

 

My DIRECT DIAL Is: (631) 247-4661
My EMAIL ADDRESS IS: NOEL. TRIPP@JACKSONLEWIS.COM

VIA ECF
Hon. Judge Alison J. Nathan A

United States District Court
Southern District of New York soorperED. 12/22/2020
40 Foley Square, Rm. 2102 ALISON J. NATHAN, U.S.D]J.

New York, New York 10007

 

 

 

 

Re: Green v. Humana at Home, Inc. et al.
Civil Case No.: 16-cv-7586

Dear Judge Nathan:

As counsel for Defendant in the above matter, we write further to the prior update
and Court order (Dkt. 185) to notify the Court that Defendant and the Kinkead Plaintiff class are
still in the _ rocess of finalizin_ their settlement and submittin_ same to Jud_e Me er for a__ roval.
Defendant res_ectfull re uests an additional thirt da_s to provide a further update, or submit to
this Court copies of the settlement papers filed in Kinkead. Plaintiff Green takes no position as to
this request. We thank the Court for its continued attention.

SO ORDERED. Respectfully submitted,
JACKSON LEWIS P.C.
Noel P. Tripp

NPT:de Noel P. Tripp
ce: Counsel of Record (via ECF)
